Citation Nr: 1508077	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These matters were previously before the Board in January 2014, when the claims herein on appeal were remanded for additional development.  As discussed below, the Board finds that there not been substantial compliance with January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2014, the Veteran submitted additional evidence, in the form of a friend statement.  As part of a January 2015 appellant brief, the Veteran's representative waived review of the July 2015 friend statement by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board may proceed with appellate review. 

The issue of entitlement to a compensable evaluation for residuals of an injury to the right wrist has been raised by the record in an August 1974 statement, but has not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's January 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

While the Board finds that the development with respect to obtaining additional VA treatment records, Social Security Administration records and service personnel records has been substantially complied with, other development has not been completed.  Specifically, the January 2014 Board remand directed the RO/AMC to schedule the Veteran for another VA examination to determine the existence and etiology of any back and/or left hip disabilities, and specifically directed that the VA examiner provide a complete rationale for any opinion and contemplate the Veteran's credible lay statements of pain during and since active service.

Pursuant to the January 2014 Board remand, the Veteran was provided VA examinations in March 2014.  In regard to the Veteran's left hip disability, the VA examiner did not provide a current diagnosis, but merely noted the Veteran's reported diagnosis of left hip strain.  VA treatment records, including in April 2009, February 2012 and November 2012 indicate treatment for degenerative joint disease of the left hip and a June 2009 VA joints examiner diagnosed recurring left hip strain.  A January 2011 VA treatment record also reported the Veteran had diffuse arthritis pain in both of his knees, hips and neck and received a left hip bursa injection.  However, these diagnoses were not addressed by the March 2014 VA examiner, and the VA examiner did not provide an opinion related to such.  

Additionally, with respect to the Veteran's claim for service connection for a back disability, the March 2014 VA examiner cited in part, a February 1970 service treatment record, which noted a four month history of back pain and that such would indicate onset predating entry into military active service.  However, the Veteran's June 1969 induction examination did not note any back condition.  Thus, the presumption of soundness applies with respect to the Veteran's back because no defect, infirmity or disorder was noted at entrance into service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The VA examiner also stated in error that there is only one other service treatment record related the back claim, apparently referencing an October 1970 service treatment record, but in fact, there is also a January 1971 service treatment record which also indicated a complaint of back pain.  


Moreover, the March 2013 VA examination reports are not compliant with the January 2014 Board remand directives in that such does not reflect contemplation of the Veteran's lay statements.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Therefore, the Board finds additional examinations for these claims are warranted.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment, from the W. G. (Bill) Hefner VA Medical Center (VAMC) located in Salisbury, North Carolina, in November 2013.  Additionally, the March 2014 examination reports indicated that CPRS (Computerized Patient Record System) records were reviewed but that such were not part of the Veteran's claims file.  Thus, on remand, updated VA treatment records, from the W. G. (Bill) Hefner VAMC, to include all associated outpatient clinics, dated since November 2013, as well as any CPRS records not already of record, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the W. G. (Bill) Hefner VAMC, to include all associated outpatient clinics, dated since November 2013, as well as any CPRS records not already of record, including as referenced in March 2014 VA examination reports, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination, from an examiner other than the March 2014 examiner, to determine the nature and etiology of any left hip and/or back disabilities diagnosed proximate to or during the pendency of the appeal.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any diagnosed left hip disability (to include degenerative joint disease, recurrent left hip strain) was present in service, was caused by service, or is otherwise related to service.

b.  Is it at least as likely as not (50 percent probability or more) that any diagnosed low back disability was present in service, was caused by service, or is otherwise related to service.  The examiner should note that as no low back disability was identified on clinical examination for entrance to service, the Veteran is presumed to have been in sound condition relative to his low back upon entrance to service.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

The examiner should also give consideration to the Veteran's credible lay statements of record reporting pain during and since active service and his theory that such is related to being struck by a vehicle in 1971.  

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

